Citation Nr: 1735449	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  11-02 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability. 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral pes planus. 

4.  Entitlement to a compensable initial evaluation for patellofemoral syndrome of the left knee prior to October 11, 2016, and in excess of 10 percent thereafter.

5.  Entitlement to a compensable initial evaluation for degenerative spurring of the left fibula medial malleolus prior to October 11, 2016, and in excess of 10 percent thereafter.

6.  Entitlement to a compensable evaluation for right medial tibial stress syndrome prior to October 11, 2016, and in excess of 10 percent thereafter.

7.  Entitlement to an evaluation in excess of 10 percent for residuals of an anterior compression fracture of the 6th cervical vertebra.

8.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to October 11, 2016.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to July 1987 and subsequent service in a Reserve component.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2009, August 2010, January 2011, and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A hearing was held in November 2013 via videoconferencing equipment before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing testimony is in the file.

In May 2014, the Board remanded the appeal for additional development.

In November 2016, the RO granted 10 percent ratings for the left knee, right medial tibial stress syndrome, and left ankle effective October 11, 2016.  In January 2017, the RO granted a TDIU beginning October 11, 2016.

The appeal is once again before the Board.

The issues of entitlement to service connection for a right knee disability, hypertension, and pes planus and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the entire period on appeal, symptoms of residuals of an anterior compression fracture of the 6th cervical vertebra have not more nearly approximated forward flexion greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  Throughout the entire period on appeal, left knee patellofemoral syndrome has been manifested by actual pain in the knee joint but has not more nearly approximated limitation of flexion to 45 degrees, limitation of extension to 10 degrees, recurrent subluxation, lateral instability, ankylosis, or dislocated or removed cartilage.

3.  Throughout the entire period on appeal, degenerative spurring of the left fibula medial malleolus has been manifested by actual pain in the left ankle joint but has not more nearly approximated marked limitation of motion or ankylosis.

4.  Throughout the entire period on appeal, right medial tibial stress syndrome (shin splints) has more nearly approximated malunion of the tibia and fibula with slight knee or ankle disability but not malunion with moderate knee or ankle disability; limitation of flexion of the knee to 45 degrees or limitation of extension to 10 degrees, recurrent subluxation, lateral instability, ankylosis, or dislocated or removed cartilage; or moderate limited motion of the ankle.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals of an anterior compression fracture of the 6th cervical vertebra have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235 (2016).

2.  The criteria for an initial rating of 10 percent, but no higher, for left knee patellofemoral syndrome have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2016).

3.  The criteria for an initial rating of 10 percent, but no higher, for degenerative spurring of the left fibula medial malleolus have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2016).

4.  The criteria for a rating of 10 percent, but no higher, for right medial tibial stress syndrome have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In October and November 2008, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Pursuant to the May 2014 remand, the Veteran was afforded VA examinations addressing the current severity of his cervical spine, right leg, left knee and ankle disabilities, outstanding VA treatment records and reasonably identified private treatment records were associated with the claims file.  Stegall v. West, 11 Vet. App. 268 (1998).  The most recent November 2016 VA contract examiner addressed range of motion of the left knee, cervical spine and ankle in weight and non-weight bearing and active and passive range of motion to the extent feasible and any deficiencies in this regard were explained with adequate rationale.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Where range of motion testing was not possible, adequate rationale was offered, and because the Veteran denied flare-ups of these disabilities at the most recent contract examinations, the Board finds that remanding for additional examination would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board and the Secretary] with no benefit flowing to the veteran.").  Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.


Legal Principles and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In DeLuca, it was held that when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.



Cervical Spine

The Veteran's anterior compression fracture of the 6th cervical vertebra is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5235, applicable to vertebral fracture or dislocation.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.
 
The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.
 
A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is warranted for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.

Initially, the Board notes that the January 2017 rating decision granted a separate 20 percent rating for right upper extremity radiculopathy associated with cervical spine disability, effective November 20, 2016.  The Veteran has initiated an appeal of that disability, and the appeal is currently pending at the AOJ.  Accordingly, at this time, the Board will decline to address any neurologic abnormalities of the right upper extremity associated with the cervical spine disability but that will be the subject of a later Board decision if otherwise in order.

As to the cervical spine, by way of background, at an October 2008 VA contract examination, the Veteran reported stiffness, numbness and pain and reported pain shooting down his back with standing.  He denied that it had resulted in any incapacitation and denied that he had experienced any functional impairment for the condition.  Physical examination revealed posture and gait within normal limits.  There was no evidence of radiating pain on movement or muscle spasm.  During range of motion, flexion was to 45 degrees, extension to 45 degrees, left lateral flexion to 45 degrees, left rotation to 80 degrees, right lateral flexion to 45 degrees, and right rotation to 80 degrees.  The examiner noted that pain occurred at 45 degrees of right lateral flexion but did not note that it occurred in any other plane of motion.  The examiner noted that after repetitions, joint function of the spine was additionally limited by pain, which had the major functional impact, but was not additionally limited by fatigue, weakness, lack of endurance or incoordination.  The examiner noted, however, that there was no additional limitation in terms of degrees of range of motion.  There was normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Neurological examination of the upper extremities was normal except for sensory examination of the right hand secondary to nerve damage during surgical repair of fractured thumb.  X-ray findings were within normal limits.

In August 2009, although one private treatment record noted decreased range of motion in the neck without specifying the degrees of limitation, another August 2009 private treatment record noted normal range of motion in the neck.

In September 2009, although a private treatment record noted decreased range of motion in the neck without specifying the degrees of limitation, a September 2009 VA treatment record noted full and normal range of motion in the neck.

An October 2009 private treatment record noted normal flexion and extension of the neck.
A November 2009 private treatment record noted tenderness in the head and neck.

A December 2009 private treatment record noted normal flexion and extension in the neck.

A January 2010 VA treatment record showed full and normal range of motion in the head and neck and private treatment records dated from January, February, June, July, September, October and November 2010 showed normal flexion and extension in the neck.

A May 2011 private treatment record showed normal flexion and extension in the neck.

At the November 2013 hearing, the Veteran reported stiffness in the neck in the morning.

July and September 2014 private treatment records showed normal range of motion in the neck.

A September 2015 private treatment record showed normal range of motion in the neck.

At a November 2016 VA examination, the Veteran reported that his neck and back ache and get stiff.  During flare-ups, his neck would get stiff and he would have to pop it.  The Veteran described functional impairment as not being able to "hold head down," and that the neck disability caused headaches (the Veteran is service connected for migraine headaches associated with the cervical spine fracture).  During range of motion, flexion was to 40 degrees, extension to 40 degrees, left lateral flexion to 40 degrees, left rotation to 70 degrees, right lateral flexion to 35 degrees, and right rotation to 65 degrees.  The examiner noted that although the range of motion was abnormal, it did not contribute to a functional loss.  There was mild tenderness on palpation of mid cervical spine and right paraspinal.  The examiner also noted that although pain was noted in right lateral flexion and right lateral rotation, it did not result in functional loss.  The Veteran was able to perform repetitive testing with at least three repetitions but this did not result in additional loss of function or range of motion.  Pain, weakness, fatigability or incoordination did not limit functional ability with repeated use over a period of time.  Although there was localized tenderness, muscle spasm and guarding, they did not result in abnormal gait of abnormal spinal contour.  There were no additional factors contributing to the disability.  Strength was normal without muscle atrophy.  Reflex and sensory examination was normal and there were no signs of radicular pain or symptoms due to radiculopathy.  There was no ankylosis and no other neurologic abnormalities related to the cervical spine condition.  The Veteran did not have intervertebral disc syndrome.

At a November 2016 VA contract examination, the Veteran reported experiencing pain daily and reported functional impairment including being unable to bend his neck to the back and that the pain interfered with his sleep.  During range of motion, flexion was to 45 degrees, extension to 15 degrees, left lateral flexion to 45 degrees, left rotation to 60 degrees, right lateral flexion to 45 degrees, and right rotation to 60 degrees.  The examiner noted that although the range of motion was abnormal, it did not contribute to a functional loss.  There was not localized tenderness or pain on palpation.  The examiner also noted that although pain was noted in extension, it did not result in functional loss.  There was no evidence of pain with weight bearing.  The Veteran was not able to perform repetitive testing because he complained of pain.  The examiner noted that examination was not being performed during a flare-up and the Veteran denied flare-ups.  Although there was muscle spasm and guarding, they did not result in abnormal gait of abnormal spinal contour.  There was no localized tenderness.  Additional factors contributing to the disability included less movement than normal, weakened movement, and disturbance of locomotion.  Strength was normal without muscle atrophy.  Reflex and sensory examination was normal except for decreased sensory examination in the right shoulder and right hand/fingers.  There were no signs of radiculopathy except for mild intermittent pain and moderate paresthesias/dysesthesias in the right upper extremity involving C5/C6 nerve roots on the right side.  There was no ankylosis and no other neurologic abnormalities related to the cervical spine condition.  The Veteran did not have intervertebral disc syndrome.  In an addendum, the examiner noted that although there was pain noted in non-weight bearing, the Veteran was unable to perform passive range of motion due to pain.

Based on the above, an increased rating is not warranted.  Throughout the period on appeal, forward flexion has not been shown to have been limited to less than 40 degrees and combined rating of motion has not been shown to have been limited to less than 270 degrees, even accounting for the effect of pain.  Although some private treatment records noted that there was decreased range of motion in the neck, those records did not specify the degrees of limited motion and many other private treatment records from the same time periods noted that there was normal range of motion in the neck.  Accordingly, these records would suggest that any decreased range of motion was minimal.  Such a finding is consistent with the most probative evidence - the VA examinations - which revealed abnormal but only minimally decreased range of motion in the cervical spine.  In addition, although the November 2016 VA and VA contract examiners found that there was localized tenderness, muscle spasm or guarding, neither found that it resulted in abnormal gait of abnormal spinal contour.  Finally, there was no evidence of any signs of intervertebral disc syndrome, nor was there evidence of associated neurologic abnormalities other than that related to the right upper extremity.

The Board has considered the Veteran's complaints of pain and stiffness but his currently assigned 10 percent rating accounts for such symptoms and there is no indication that such symptoms would more nearly approximate the criteria for a higher rating.  In sum, the evidence shows that throughout the entire period on appeal, symptoms of the Veteran's residuals of an anterior compression fracture of the 6th cervical vertebra have not more nearly approximated forward flexion greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  As such, the preponderance of the medical and other evidence of record is against entitlement to a rating in excess of 10 percent for residuals of an anterior compression fracture of the 6th cervical vertebra.  As the preponderance of the evidence is against a higher rating, the benefit of the doubt doctrine may not be further applied.  38 U.S.C.A. § 5107(b).

Left Knee, Left Ankle and Right Leg Shin Splints

As discussed in further detail below, the Board finds that 10 percent ratings, but no higher, are warranted for each of the Veteran's service-connected left knee patellofemoral syndrome, degenerative spurring of the left fibula medial malleolus, and right medial tibial stress syndrome.  The Board will address each disability in turn following a discussion of the evidence which pertains to all three disabilities.

By way of background, a September 2008 private treatment record shows that although the Veteran reported that his knees swell, buckle and give way, the Lachman, varus, valgus, McMurray, flick and bounce tests were all negative and there was full range of motion in both knees.  Although there was sharp tenderness to palpation over patella tendon, there was no effusion or swelling.

At an October 2008 VA contract examination, the Veteran reported aching, sharp pain in his right shin which travelled into his foot, as well as stiffness in morning and night.  He reported that he could stand for 15 to 20 minutes before having to sit and rest and that he could walk less than half a mile before experiencing pain.  Physical examination revealed normal posture and gait, no signs of abnormal weigh bearing, callosities or unusual shoe wear pattern.  He did not require assistive devices for ambulation.  Examination of tibia and fibula revealed normal findings bilaterally.  Both knees exhibited tenderness but not signs of edema, effusion, weakness, redness, heat, guarding of movement or subluxation.  Neither knee exhibited locking pain, genu recurvatum or crepitus.  Both knees exhibited range of motion from zero to 140 degrees in flexion and extension.  Although the examiner noted that both knees were additionally limited after repetitions by pain, fatigue, weakness, lack of endurance, incoordination and pain, there was no additional limitation in terms of degrees of range of motion.  Stability tests of the anterior and posterior cruciate ligaments and the medial and lateral collateral ligaments were within normal limits bilaterally.  Medial and lateral meniscus tests were within normal limits bilaterally.  The right ankle showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement and range of motion revealed 20 degrees of dorsiflexion and 45 degrees of plantarflexion which was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitions.  There was no indication of malunion to the os calcis or astralgus.  X-rays of the right tibia and fibula were within normal limits.

A June 2009 VA treatment record shows that the Veteran reported popping and intermittent swelling in his knees but denied locking.  He added that sometimes his knee gives way, but he has not fallen.

Another June 2009 VA treatment record shows that the both knees exhibited no swelling or joint space tenderness and there was full range of motion.  McMurray's was negative bilaterally, cruciates and collaterals were stable.  There was mild crepitans in the right knee on patellar movement.  The left knee exhibited tenderness and there was pain on patellar compression and patellar grind.

An August 2009 private treatment record showed tenderness in the bilateral lower extremities but normal range of motion and no laxity.

A September 2009 VA treatment record revealed that both lower extremities exhibited no gross atrophy, normal range of motion for age hip, knee, ankle, normal strength, reflexes and tone.

A November 2009 VA treatment record shows that the right knee exhibited mild crepitans on patellar movement and although there was tenderness and pain in the patella, there was full range of motion.

A January 2010 VA treatment record shows that the knees were stable bilaterally, and there was no edema, no erythema, no ligamentous or meniscal instability.  There was mild patellar crepitus on flexion and extension.

January and February 2010 private treatment records showed normal range of motion and no laxity in both lower extremities.  Another February 2010 private treatment record shows that although there was tenderness and crepitus in the right lower extremity, there was no laxity and normal range of motion.  Although there was tenderness in the left lower extremity, there was no laxity and normal range of motion.

Private treatment records from June, July and September 2010 generally showed some tenderness and crepitus but normal range of motion and no laxity.

At a September 2010 VA contract examination, the Veteran reported that his knees exhibited weakness, stiffness, swelling, giving way, locking, fatigability, tenderness, pain and aching but not heat, redness, lack of endurance, deformity, drainage, effusion, subluxation or dislocation.  He reported flare-ups as often as seven times per day lasting one hour each time and which involved functional impairment described as "knees give way, stiff from sitting to standing, stiff from driving."  He denied having had surgery or being hospitalized or incapacitated for the condition.  He described overall functional impairment as involving difficulty sleeping due to pain, and being unable to walk more than a quarter mile due to pain.  Physical examination revealed normal posture and gait, no signs of abnormal weigh bearing, callosities or unusual shoe wear pattern.  He used a cane for walking due to knee pain.  Both knees exhibited no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, guarding of movement or subluxation.  Neither knee exhibited locking pain, genu recurvatum or crepitus.  Both knees exhibited range of motion from zero to 140 degrees in flexion and extension without additional limitation following repetitions.  After repetitions, the knees were not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  Stability tests of the anterior and posterior cruciate ligaments and the medial and lateral collateral ligaments were within normal limits bilaterally.  Medial and lateral meniscus tests were within normal limits bilaterally.  Neither knee showed signs of subluxation.

Private treatment records from October and November 2010 showed some pain and tenderness but normal range of motion and no laxity.

A February 2011 private treatment record shows that the Veteran reported that he injured his leg after his knee gave out and he hit his shin on the steps.  His left anterior leg was swollen and the examiner diagnosed hematoma.

At a May 2011 VA contract examination for the left leg tibia condition, physical examination revealed normal posture and gait, no signs of abnormal weight bearing, callosities or unusual shoe wear pattern.  He used a cane for walking due to knee and leg pain.  Examination of tibia and fibular revealed normal findings bilaterally.  
Both knees exhibited no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, guarding of movement or subluxation.  Both knees exhibited crepitus but no locking pain or genu recurvatum.  Both knees exhibited range of motion from zero to 140 degrees in flexion and extension without additional limitation following repetitions.  After repetitions, the knees were not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  Stability tests of the anterior and posterior cruciate ligaments and the medial and lateral collateral ligaments were within normal limits bilaterally.  Medial and lateral meniscus tests were within normal limits bilaterally.  Both ankles showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement and range of motion revealed 20 degrees of dorsiflexion and 45 degrees of plantarflexion which was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitions.

At the November 2013 hearing, the Veteran reported that symptoms associated with his right tibia included swelling and restless legs.  He used a cane and reported that he could not bend his leg all the way straight.  As to the left knee, he reported swelling and popping and that he had received cortisone shots.  His wife said that he left leg gave way and he fell and injured his leg in 2011.  The Veteran reported ongoing problems with giving way.

At a May 2016 VA knee examination, the examiner noted that with respect to right medial tibial stress syndrome, because the anatomic location of the mid shaft of the tibia is not congruent with degenerative joint disease regarding range of motion of the knees, the examiner purposefully left those sections blank.  As to right medial tibial stress syndrome, the examiner specifically noted that the Veteran reported right lower leg pain.  The Veteran denied flare-ups of the knee and lower leg.  As to functional loss, the Veteran reported that he does not have bilateral leg pain at rest but that if he walks more than a quarter mile and if he goes up and down steps, he will experience pain in both lower extremities.  The examiner further noted that although the Veteran had shin splints in both lower extremities, it did not affect the range of motion of the either knee or ankle.  Current symptoms included pain which was brought on by prolonged walking or climbing stairs.  The examiner also noted that there was marked, localized pain in the shins which was tender to palpation.  The Veteran reported that he used a cane for his back condition which causes his right leg to give out at times.  May 2016 X-rays of the tibia and fibula revealed no significant abnormality.

At a November 2016 VA knee and lower leg examination, the Veteran reported that he was now wearing a left knee brace.  He reported flare-ups when walking or going up steps where his knees hurt and he will have to stretch or jerk his legs to get them right.  He also reported that his knees will give way.  Functional loss included not being able to walk long distances or stand for a long time and that his knees give way just walking short distances.  Both knees exhibited range of motion of zero to 70 degrees, and pain in flexion and extension which causes functional loss.  Both knees exhibited patellar tenderness, crepitus, and pain with weight bearing.  There was no additional functional loss or range of motion loss after three repetitions.  The examiner was unable to say without speculation whether weakness, fatigability or incoordination limited functional ability with repeated use over time although she noted that these factors did not limit functional ability during flare-ups.  Additional factors contributing to disability in both knees included less movement than normal, disturbance of locomotion, interference with sitting and standing and antalgic gait.  Muscle strength was normal bilaterally and there was no atrophy.  There was no history of recurrent subluxation, lateral instability, or effusion.  Examination revealed no anterior, posterior, medial or lateral instability in either knee.  Although there were shin splints in the right knee, there was no patellar dislocation, stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  Although the right extremity shin splints affected the range of motion of the ankle, it did not affect the range of motion of the knee.  The symptoms included tenderness to palpation, decreased range of motion of the ankle and pain reported with increased ambulation.  There were no meniscus conditions.  The Veteran did not use any assistive devices.  The examiner opined that the disabilities would result in some limitations in prolonged walking, standing, climbing or kneeling and squatting.

As to the effect the right leg shin splints had on the ankle, at a November 2016 VA ankle examination, the Veteran reported that he experienced flare-ups where walking or standing causes it to ache and which prevented walking or standing for a long time and resulted in swelling in the feet and legs.  Range of motion of the right ankle revealed 20 degrees of dorsiflexion and 35 degrees of plantar flexion.  Although there was pain in both movements, it did not result in functional loss.  
Range of motion of the left ankle revealed 15 degrees of dorsiflexion and 30 degrees of plantar flexion.  Although there was pain in both movements, it did not result in functional loss.  Although there was pain with weight bearing and lateral and medial tenderness, there was no crepitus in either ankle.  There was no additional functional loss or range of motion loss after three repetitions for either ankle.  The examiner was unable to say without speculation whether pain, weakness, fatigability or incoordination limited functional ability with repeated use over time or during flare-ups.  Muscle strength was normal and there was no atrophy.  Ankle instability or dislocation was not suspected.

At a November 2016 VA contract knee and lower leg examination, the Veteran reported that he was unable to walk without a cane and that he was in pain all day.  Range of motion was from zero to 90 degrees in the right knee and from zero to 70 degrees in the left knee.  For both knees, although there was pain noted in flexion and extension, it did not result in functional loss.  There was moderate right knee patellar tenderness due to right medial tibial stress syndrome and there was moderate left knee patellar tenderness due to left knee patellofemoral syndrome.  There was evidence of pain with weight bearing and crepitus in both knees.  There was no additional functional loss or range of motion loss after three repetitions in the right knee but the Veteran was unable to perform repetitive testing in the left knee due to pain and wearing a knee brace.  The Veteran denied flare-ups.  Additional factors contributing to disability in the right knee included less movement than normal, weakened movement, and interference with standing.  Additional factors contributing to disability in the left knee included weakened movement and interference with sitting and standing.  Strength was 4/5 in flexion and extension bilaterally but there was no muscle atrophy.  There was no history of recurrent subluxation, lateral instability, or effusion.  In the right knee, although there was no medial instability, there was 0-5 millimeters of anterior instability, posterior instability and lateral instability.  Left knee stability testing was not performed because the Veteran complained of severe pain.  The examiner noted that there was slight recurrent patellar dislocation in the right knee and moderate patellar dislocation in the left knee.  There were right knee shin splints but they did not affect range of motion in the knee or ankle.  There were no meniscus conditions.  The Veteran wore a brace for his knee and ankle and used a cane for his left knee.  In an addendum, the examiner noted that pain was present when the joints were in non-weight bearing and that although the right knee exhibited range of motion from zero to 100 in flexion and extension, passive range of motion could not be performed in the left knee due to pain.  Pain was noted on passive range of motion.   

A November 2016 VA contract examination for the left ankle revealed that the right ankle exhibited 20 degrees of dorsiflexion and 35 degrees of plantar flexion.  Although there was pain in plantarflexion, it did not result in functional loss.  There was no additional functional loss or range of motion loss after three repetitions.  Additional factors contributing to disability in the right ankle included less movement than normal, weakened movement, and interference with standing.  Muscle strength was 4/5 in plantarflexion and dorsiflexion but there was no atrophy.  There was no right ankle instability or dislocation.  As to the left ankle, the examination report indicates that the examiner was unable to test the left ankle at all because the Veteran reported that he was unable to take off his ankle brace due to pain.  The Veteran denied flare-ups, however.  Additional factors contributing to disability in the left ankle included weakened movement and interference with standing.  Muscle strength was 4/5 in plantarflexion and dorsiflexion but there was no atrophy.  Although left ankle instability was suspected, the examiner was unable to conduct anterior drawer testing; talar tilt test was negative.  As to whether there was evidence of pain in non-weight bearing, or in active or passive motion, the examiner responded that such testing was not medically appropriate due to possible injury on the left ankle.

Left Knee 

The Veteran's left knee patellofemoral syndrome is currently rated under Diagnostic Code 5260, for limitation of flexion of the knee.  Diagnostic Codes 5260 and 5261 pertain to limitation of knee motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  In this regard, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  A limitation of leg flexion allows for a 10 percent evaluation when it is limited to 45 degrees and a 20 percent evaluation when it is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  A limitation of leg extension is assigned a 10 percent evaluation when it is limited to 10 degrees and a 20 percent evaluation when it is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings for knee disabilities may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04 (2004); 69 Fed. Reg. 59,990 (2004); 38 C.F.R. § 4.14.

Under Diagnostic Code 5259, a 10 percent rating can be assigned for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5258, a 20 percent evaluation can be assigned for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  Id.  Recurrent subluxation or lateral instability can be rated as slight (10 percent), moderate (20 percent), or severe (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Evaluations for knee impairment can also be assigned based on ankylosis or genu recurvatum, but as the Veteran has not at any time been found to have ankylosis or genu recurvatum, these diagnostic codes are not applicable and will not be further discussed.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5263 (2016).

The Veteran was initially assigned a noncompensable rating for left knee patellofemoral syndrome effective October 22, 2008.  In November 2016, the RO assigned a 10 percent rating based on painful motion of the left knee, effective October 11, 2016.  Significantly, 38 C.F.R. § 4.59  provides that it is the intention of the rating schedule to recognize both painful motion and actually painful joints as entitled to at least the compensable rating for the joint.  See Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis).  In Petitti v. McDonald, 27 Vet. App. 415 (2015), the Court rejected VA's argument that § 4.59 requires painful motion, such that the mere presence of joint pain is not sufficient.  Id. at 428-429.  The Court held that under § 4.59, "the trigger for a minimum disability rating is an actually painful, unstable, or malaligned joint," explaining that § 4.59 speaks to both painful motion of joints and actually painful joints.  Id. at 425.  Moreover, the Court held that § 4.59 does not require "objective" evidence, but can be satisfied with lay and other non-medical evidence.  Id. at 429.  Accordingly, the Board finds that because the above evidence demonstrates that the Veteran left knee joint has been actually painful throughout the period on appeal, an initial 10 percent rating for left knee patellofemoral syndrome is warranted.

A rating in excess of 10 percent is not, however, warranted.  VA examinations and VA and private treatment records have generally shown that the left knee has exhibited full range of motion in both flexion and extension throughout the period on appeal.  Although both the November 2016 VA and VA contract examinations showed flexion limited to 70 degrees, this is still well below even the 45 degrees needed to meet the requirements for even a compensable rating based on limited flexion; extension was not shown to have been limited to even 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260, 5261.

The evidence also preponderates against assigning separate ratings based on any other diagnostic codes pertaining to the knees.  While the Veteran has reported that he feels instability in his knees and that his knees have "given way," there is no clinical evidence of any knee instability.  Each VA examiner found no evidence of instability, and the Veteran's private physician also consistently found that there was no laxity in the left knee.  This clinical evidence outweighs the Veteran's assertions that he has instability in his knees, as the appellant is a lay person who is unable to diagnose knee instability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The evidence also shows that the left knee has not demonstrated recurrent subluxation, a dislocated semilunar cartilage, or residuals due to the removal of same.  Therefore no separate ratings can be assigned under any other diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258, 5259.  While the Veteran has been found to have crepitus, this symptom, on its own, does not constitute evidence that a cartilage or subluxation disorder exists, but instead is only shown to be a further symptom of painful motion for which a compensable rating is already assigned.  38 C.F.R. § 4.59.

In sum, the preponderance of the medical and other evidence of record shows that an initial 10 percent rating, but no higher, is warranted for the entire period on appeal for left knee patellofemoral syndrome.  As the preponderance of the evidence is against any higher rating than now assigned, the benefit of the doubt doctrine may not be further applied.  38 U.S.C.A. § 5107(b).

Left Ankle

The Veteran's degenerative spurring of the left fibula medial malleolus is currently rated under Diagnostic Code 5271 for limitation of motion of the ankle.  The Veteran was granted a noncompensable rating effective February 8, 2011, and a 10 percent rating from October 11, 2016.  Limited motion of the ankle is assigned a 10 percent rating when the limitation is moderate, and a 20 percent rating when it is marked.  Ankle ankylosis in plantar flexion of less than 30 degrees is assigned a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  Ratings of 30 and 40 percent are available when there is ankylosis of the ankle in plantar flexion greater than 30 degrees, in dorsiflexion between 0 and 10 degrees, or with abduction, adduction, inversion, or eversion deformity.  Id.  Separate rating criteria are available for astragalectomy, os calcis, malunion or the astragalus, and ankylosis of the subastragalar or tarsal joint, but as the Veteran has not at any time been shown to have these disorders, these rating criteria will not be considered at this time.  38 C.F.R. § 4.71a, Diagnostic Codes 5272-5274 (2016).

After reviewing all of the evidence, and affording the Veteran the benefit of the doubt, the Board finds that a 10 percent rating, but no higher, for the entire period on appeal is warranted.  The evidence shows that the left ankle joint has been actually painful throughout the period on appeal.  See 38 C.F.R. § 4.59; Petitti, 27 Vet. App. 415.

A rating in excess of 10 percent is not, however, warranted.  The May 2011 VA contract examination revealed normal range of motion which was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitions; the November 2016 VA ankle examination revealed 15 degrees of dorsiflexion and 30 degrees of plantar flexion which did not result in functional loss; and the November 2016 VA examiner found nearly normal range of motion.  Although the November 2016 VA contract examiner indicated that range of motion testing could not be completed because the Veteran could not take off his ankle brace due to pain, the examiner found strength of 4/5 in both plantarflexion and dorsiflexion and noted that additional factors contributing to disability included only weakened movement and interference with standing.  Significantly, the examiner indicated that additional factors contributing to disability did not include less movement than normal and the examiner noted that there was no left ankle ankylosis.  Accordingly, the Board does not find that the Veteran's left ankle has more nearly approximated "marked" limitation of motion or ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271.

In sum, the preponderance of the medical and other evidence of record shows that an initial 10 percent rating, but no higher, is warranted for the entire period on appeal for the left ankle.  As the preponderance of the evidence is against any higher rating than now assigned, the benefit of the doubt doctrine may not be further applied.  38 U.S.C.A. § 5107(b).



Right Leg Shin Splints

Initially, the Board notes that although this issue was previously characterized as an initial rating claim, the issue presently before the Board is an increased rating claim. 
Service connection for right medial tibial stress syndrome was initially granted in a March 2003 rating decision.  The Veteran did not timely appeal the initial rating and new and material evidence was not received within one year of the rating decision.  Thereafter, in September 2008, the Veteran claimed entitlement to an increased rating.  This eventually gave rise to the present appeal.

The Veteran's right medial tibial stress syndrome is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5261-5271 (2016).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  The hyphenated diagnostic code in this case indicates that limited extension of the leg under Diagnostic Code 5261 is the service-connected disability and that limited motion of the ankle Diagnostic Code 5271 is the residual disability.  Significantly, medial tibial stress syndrome, also known as shin splints, refers to pain along the shin bone (tibia) - the large bone in the front of the lower leg.  See "Diseases and Conditions, Shin Splints, Overview," Mayo Clinic, http://www.mayoclinic.org/diseases-conditions/shin-splints/home/ovc-20215288.  As discussed below, the Board finds that the currently assigned diagnostic codes are not the most appropriate codes to evaluate the right leg shin splints.

The above evidence reflects that the right shin splints have been manifested by pain in the shin which at times has affected his right ankle and at time has affected his right knee.  Indeed, at the October  2008 VA contract examination, the Veteran reported aching, sharp pain in his right shin which travelled into his foot; at the November 2013 hearing, the Veteran reported that the right tibia prevented him from bending his leg all the way straight.  Although the May 2016 VA examiner observed that the right leg shin splints did not affect the range of motion in the ankle or knee, the November 2016 VA examiner found that it affected range of motion of the ankle but not the knee and the November 2016 contract examiner determined that there was moderate right knee patellar tenderness as a result of the right leg shin splints.

In sum, throughout the period on appeal, the symptoms of the Veteran's right leg shin splints include regular right tibia pain which at times results in slight ankle or knee impairment.  Accordingly, although the evidence shows that there has been no malunion of the tibia and fibula, because the shin splints affect a similar anatomical region and have residual impact on the ankle and knee, the Board finds that the right medial tibial stress syndrome should be rated by analogy to Diagnostic Code 5262, applicable to malunion of the tibia and fibula.  See 38 C.F.R. § 4.71a.  Because the symptoms include regular right tibia pain which at times results in slight ankle or knee impairment, the Board finds that the evidence more nearly approximates the criteria for a 10 percent rating under Diagnostic Code 5262 for malunion of the tibia and fibula with slight knee or ankle disability.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (any change in diagnostic code by a VA adjudicator must be specifically explained).  Accordingly, a 10 percent rating for right medial tibial stress syndrome is warranted for the entire period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

A rating in excess of 10 percent is not warranted.  Throughout the appeal period, the evidence has shown that the right leg shin splints have not more nearly approximated malunion with moderate or marked knee or ankle disability or nonunion with loose movement requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  Indeed, there is no indication that the right leg shin splints have caused even moderate limited motion of the knee or ankle as objective findings on examinations and in VA and private treatment records have generally shown that flexion of the right knee has not been shown to have been limited to 45 degrees as a result of shin splints, knee extension has not been shown to have been limited to 10 degrees as a result of shin splints, nor has there been recurrent subluxation, lateral instability or dislocated or removed cartilage of the right knee that has been attributed to the right leg shin splints.  Although some instability was observed in the right knee in the November 2016 contract examination, there is no indication that such instability was a symptom attributable to right leg shin splints.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5257-5261.  (The Board observes that the Veteran has a separate claim for service connection for a right knee disability which is addressed below and that nothing in the decision related to right leg shin splints herein should be construed as an implicit denial of that claim).  Similarly, as objective testing of the right ankle has generally demonstrated full range of motion, there is no indication that the right leg shin splints have caused moderate or marked limited motion of the ankle as a result of the shin splints, nor has there been evidence of malunion of os calcis or astragalus or astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5271, 5273, 5274.

In sum, the preponderance of the medical and other evidence of record shows that a 10 percent rating, but no higher, is warranted for the entire period on appeal for right medial tibial stress syndrome.  As the preponderance of the evidence is against any higher rating than now assigned, the benefit of the doubt doctrine may not be further applied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial 10 percent rating but no higher, for the entire period on appeal, for patellofemoral syndrome of the left knee is granted, subject to the laws and regulations governing the payment of VA compensation.

Entitlement to an initial 10 percent rating, but no higher, for the entire period on appeal, for degenerative spurring of the left fibula medial malleolus is granted, subject to the laws and regulations governing the payment of VA compensation.

Entitlement to a rating of 10 percent, but no higher, for the entire period on appeal, for right medial tibial stress syndrome is granted, subject to the laws and regulations governing the payment of VA compensation.

Entitlement to an evaluation in excess of 10 percent for residuals of an anterior compression fracture of the 6th cervical vertebra is denied.


REMAND

As to hypertension, at the November 2013 hearing, the Veteran reported that he was first diagnosed with hypertension in service and that he started treatment around 1987, the same year he separated from service.  In May 2014, the Board, acknowledging that service treatment records did not contain evidence of complaints or treatment for hypertension but finding the Veteran's statements to be competent evidence of in-service symptoms attributable to hypertension, remanded the appeal for an etiological examination.

In November 2016, the VA examiner opined that it was less likely than not that hypertension was incurred in service because there was no evidence of hypertension during service period.  Significantly, however, a few weeks after the November 2016 opinion was offered, VA treatment records dated from December 1987 and December 1988 and showing diagnoses of mild hypertension were associated with the claims file.  As these pertinent documents were not addressed in the November 2016 opinion, an addendum opinion is required.

As to the right knee, in May 2014, the Board remanded the appeal to obtain, inter alia, an opinion addressing whether any current right knee disability had been caused or aggravated by a service-connected disability.  As discussed above, the Veteran is currently service connected for patellofemoral syndrome of the left knee and degenerative spurring of the left fibula medial malleolus, among other disorders, and at the November 2013 hearing, he reported that as a result of his left lower extremity disabilities, when he is walking or standing, he puts most of his weight on his right side rather than the left.  VA examinations show that the Veteran walks with antalgic gait.

In a November 2016 opinion, a VA examiner opined that right knee patellofemoral syndrome was not proximately due to or the result his any service-connected disability.  The examiner's rationale was essentially that there was "no indication" that this condition was "due to stress/strain resulting from another condition."  In a separate opinion, the same examiner offered the same rationale in support of the conclusion that right knee patellofemoral syndrome had not been aggravated by a service-connected disability.  In light of the Veteran's competent and credible statements that his service-connected left lower extremity disabilities have altered his gait, and that he has experienced increased pain in his right knee over the same period of time, the Board finds the examiner's rationale, without more, to be inadequate.  In addition, the Veteran appears to have other current right knee disabilities that should be addressed.  A July 2014 private treatment record shows that X-rays of the right knee revealed significant osteoarthritis, and a September 2008 private treatment record shows an impression of bilateral patellar tendonitis.  On remand, the examiner should address the etiology of these, and any other current right knee disabilities.

As to pes planus, at the November 2013 hearing, the Veteran claimed that he first started having problems with his feet when he got to the military and starting running, jogging and marching, in addition to parachute jumping.  Pes planus was noted upon entrance into active duty.  In May 2014, the Board remanded the appeal for an etiological opinion.  The examiner was to first address whether the Veteran's pes planus was congenital as set forth in 38 C.F.R. § 4.57.  This regulation notes that it is essential to make an initial distinction between bilateral flatfoot as a congenital or an acquired condition.  Although pes planus was noted at entrance, service connection may still be granted for aggravation of pes planus unless it is a static congenital defect.  See O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014); see also 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).  In this regard, congenital or developmental defects are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See O'Bryan, 771 F.3d at 1380; 38 C.F.R. §§ 3.303(c), 4.9 (2016).  Moreover, VA regulation specifically provides that VA compensation or pension is not available for flatfoot as a congenital condition.  38 C.F.R. § 4.57 (2016).  Thus, findings with a complete explanation must be made as to whether the Veteran's pes planus is a static congenital defect, or whether it is progressive in nature, and as such capable of improvement or deterioration.  See O'Bryan, 771 F.3d; VAOPGCPREC 67-90 ("A disease . . . even one which is hereditary in origin, is usually capable of improvement or deterioration").

Although a nexus opinion was obtained in November 2016, the examiner there did not initially address whether his pes planus was congenital and the conclusion that there was no aggravation was based on the observation that "there is no report of evaluation during or after service period until 2009."  The Veteran has reported that his feet hurt during service and the Board finds him competent to report such symptoms, particularly given that he was a parachute jumper.  The Veteran has also submitted lay statements attesting to this, to include one from "T.R." who reports that he witnessed the Veteran limping after jumps.  Accordingly, the Board finds that an addendum opinion is required.

Finally, since the Veteran's TDIU claim is dependent on the outcome of the remaining claims, it is inextricably intertwined with the other issues remanded by the Board.

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file to the author of the November 2016 VA opinions addressing the etiology of a right knee disability, hypertension and pes planus or to another suitably qualified VA examiner.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.  After reviewing the claims file, to include any recently obtained evidence, the examiner should indicate:

(a)  Whether it is at least as likely as not (50 percent probability or more) that any right knee disability diagnosed during the pendency of the claim, to include but not limited to, patellofemoral syndrome, osteoarthritis, and patellar tendonitis, was caused or aggravated by a service-connected disability.  The examiner must address the Veteran's contention that when he is walking or standing, he puts most of his weight on his right side at least in part because of his service-connected disabilities.

(b) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension is related to his military service.  The examiner must address the VA treatment records showing diagnoses of mild hypertension in 1987 and 1988.

(c) Whether the Veteran's pes planus is a static congenital defect.  See 38 C.F.R. § 4.57 (2016) (discussing differences between the congenital and the acquired condition).  The examiner must specifically state whether the Veteran's pes planus is progressive in nature (i.e. capable of improvement or worsening), or is instead static in nature.  If the examiner finds that the Veteran's pes planus is progressive or capable of change (either improvement or worsening), the examiner must provide an opinion as to whether the pre-existing pes planus noted at entrance worsened during service, and if so, was is clearly and unmistakably not aggravated or worsened beyond its natural progression by active service, and provide a complete explanation.  In other words, was any worsening clearly and unmistakably due to the natural progression of the disability?

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinions.  The rationale for all opinions expressed must be provided.

2.  After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


